DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/28/2021. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1-5, 7, 10-11 has/have been amended;
Claim(s) 6, 8-9, 12-16 is/are cancelled;
Claim(s) 17-23 is/are new;
Claim(s) 1-5, 7, 10-11, 17-23 is/are presently pending.
The amendment(s) to the drawings is sufficient to overcome the drawing objection(s) from the previous office action.

Response to Arguments
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant argues on p. 9 of remarks last paragraph that Steiner does not teach “Multifunctional Health Monitor” because the words are not found in Steiner. After review, this is not persuasive because the recited “A Multifunctional Health Monitor” is in the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. ("[C]lear reliance on the preamble during prosecution to distinguish the claimed invention from the prior art transforms the preamble into a claim limitation because such reliance indicates use of the preamble to define, in part, the claimed invention.…Without such reliance, however, a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant."). The prior art as cited teach the structural limitations of the claimed invention as recited in the body of the claim, the preamble does not result in a structural difference.
Applicant argues on p. 10 second paragraph generally that the primary reference is from a different field of endeavor. After review, this is not persuasive. It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  
Applicant argues on p. 10 last paragraph that Steiner’s teaching in [0054] of “programmable logic device, … FPGA, ASIC, DSP” is not a “signal processor” as recited because “it is well-known in the art, the signal processes (an analog by nature) used by the Applicants are fundamentally different from the digital processes that is the core of FPGA, ASIC, DSP claimed in Steiner’s [0054]”. After review, this is not persuasive. Per MPEP 2145 “arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).” “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").” There is no establishment/evidence that signal processers/processes are inherently analog by nature, furthermore, the DSP of Steiner would stand for “Digital Signal Processing” and would meet the claim recitation under BRI (broadest reasonable interpretation; see MPEP 2111 “the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. Further, the broadest reasonable interpretation 
Applicant argues on p. 10 last two sentences that Steiner’s hand-crank is different from Applicant’s generator and “is a fundamentally different solution but not an improvement, as Examiner stated.” As best as Examiner can understand, Applicant is referring to the motivation to modify primary reference Steiner’s electrical generator in the form of a hand crank (Steiner [0085]) with Stern’s electrical generator (Stern Fig. 2). The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as described in the rejection, there is an improvement/motivation to modify primary reference Steiner’s generator with the generator of Stern. The improvement refers to how the primary reference is improved by the modification and not referring to how this is an improvement relative to Applicant’s disclosure.
Applicant argues on p. 11 second paragraph that primary reference Steiner ([0087] “IR or heat sensor, which detects when the grip is being held by a human.”) is 

    PNG
    media_image1.png
    242
    1136
    media_image1.png
    Greyscale
In addition, the Wikipedia (https://en.wikipedia.org/wiki/Biometrics) definition of biometrics is: “Biometrics are body measurements and calculations related to human characteristics.” The sensor of the primary reference is from a body measurement of the hand and so is a biometric sensor.
Applicant argues on p. 11 starting on paragraph 2 that Steiner cannot be combined with other references because “the outside environment if Steiner’s apparatus is put into action, will affect these biometric sensors”, “any addition not directly connected to animal control will be detrimental for Steiner’s apparatus”, and “All these actions will destroy the intended functions of the health assisting devices. Thus, Steiner’s device is impossible (by the MPEP guidance) to use to demonstrate obviousness for the combination with a health monitoring device.” After review, this is not persuasive because there is no explicit teaching away (see MPEP 2145) found within Steiner and Steiner was relied upon, and not modified, to teach the recited 
Applicant argues on p. 12 paragraph 2 regarding Kayyali which was previously cited for the rejection of claim 2. Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection due to claim amendment(s).
Applicant argues on p. 12 last paragraph that the goal of Oppenheimer and the instant invention is different. After review, this is not persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a dog must be connected to the owner through the leash all the time, Oppenheimer teaches the method and device to find a dog or any other item if they are lost, abused or misplaced”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Oppenheimer is from the same field of endeavor because it is concerned with animal husbandry and specifically teaches placing sensor on a leash, specifically the hand grip ([0259] “a BIRD (200) may be attached to, or part of, the hand grip on a dog’s leash”; with the BIRD device having sensors as described in [1052] and [2754]; note that being attached to hand grip with user’s hand on hand grip would be considered to have the sensor/device be attached to 
Applicant argues on p. 13 last paragraph that “The Examiner states, “Stern [0068]-[0069]…teaches generating electricity via the leash movement to power electrical devices in the leash handle”. It is clearly seen that the only electrically powered device in Stern’s teaching is a light placed outside the leash case”. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. The Examiner does not see where or what claim limitation this argument is referring to. In addition, a light placed outside the leash case but powered by some mechanism within the leash case would necessarily be part of the leash device.
Applicant further argues on p. 13 last paragraph that “The assumption that any power source can be used to power any contraption, especially as Steiner’s apparatus, is prohibitively dangerous”. After review, this is not persuasive. Per MPEP 2145 “arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).” “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is 
Applicant argues on p. 14 paragraph 1 that “Not only the triple combination is not suitable to show the obviousness, but the cited references would not do that even if any pair collation would suffice”. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicant further argues on p. 14 paragraph 2 that “Leaving aside, as shown above, the combination of three previous reference is Inoperative; adding one more, to have four references combined to rebut the single claim makes the original claim non-obvious due to the need of combining so many references”. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicant further argues on p. 14 paragraph 2 regarding Kayyali which was previously cited for the rejection of claim 2. Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection due to claim amendment(s).
Applicant argues on p. 15 paragraph 2 that “A combination of four, even perfectly functioning devices, would indicate non-obviousness due to the excessive amount of multiple sources required for a single claim rejection.”  In response to applicant's argument that the examiner has combined an excessive number of references, reliance In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicant argues on p. 15 paragraph 5 that “The combination of Alghazi with Steiner and Stern ignores the “leading cause of injury-related death” warning from the DCD. Alghazi themselves warns about the possibility of falls: [0014], [0017]. An intention to combine Alghazi’s teaching with Stern (an actively moving dog) and Steiner (an apparatus for repelling chemicals, zapping another animal, producing flashing and noises) would defy MPEP 2143 definition of obviousness as “Reasonable Expectation of Success is Required.” The combination of the “Mobility Aid Devices” taught by Alghazi and the apparatuses taught by Steiner and Stern are Inoperative Combination in view of MPEP 2143 due to the risk of death or possible physical or physiological trauma for Alghazi Mobility Aid users who require assistance and supervision”. The Examiner understands Applicant as arguing that Alghazi’s teachings of a cane or walker for those who cannot walk well unaided is incompatible with the teachings of a pet leash of Steiner, Oppenheimer, and Stern. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It has been held that a prior art reference must either be in the field of applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, 
Applicant argues on p. 15 bottom regarding Carrier which was previously cited. Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection due to claim amendment(s).
The remaining arguments on p. 16-17 pertain to new claims not previously examined and so the new claims are examined below.
Applicant argues on p. 17 last paragraph that an additional attribute of the instant invention is “Synergism between a user’s data collection and the behavior of the user’s dog”. No reference is made to any of the prior art of record nor the rejections of record. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant finally argues on p. 18 paragraph 3 that for prior art not relied upon in the Conclusion section of the previous nonfinal, “Harley teaches a pet care system (pet leash is just a component or a part of this system) as shown in Abstract and Fig. 4. That is Applicants’ sincere hope that such free substitutions for the key Harley’s teaching (and for other teachings, through this document) is the Examiner’s accidental omission, 
On p. 14 bottom, Applicant argues:
If such compilation, as the Examiner stated on page 20, is “obvious to a person of ordinary skill in the art” and complies with USPTO procedures and policies, the Applicants would like to approach the higher USPTO management for explanation. The mission of the USPTO is to foster innovation, competitiveness and economic growth, domestically and abroad, by providing high quality and timely examination. The Applicants want to be sure that the USPTO mission is followed in that case (as in any other case). To proceed properly through the ranks of USPTO management, at first, the Applicants would appreciate the Examiner’s Supervisor’s confirmation that the technical statement and the rejection described above follow the USPTO mission.

Further, on p. 18 paragraph 3, Applicant argues:
 If the Examiner insists these substitutions were done accordingly to the USPS [sic] policies, the Applicants would like, before addressing it with the higher USPS [sic] ranks, to get the Examiner’s Supervisor opinion.”

The Examiner has full signatory authority from the USPTO and assures Applicant that the examination process has been followed according to the examination process as outlined in the MPEP and pertinent case law and statutes. Should Applicant, after reviewing this action, still not be satisfied, the Examiner’s supervisor’s contact information can be found in the conclusion section of this action.

Claim Interpretation
Claim 2 line 2 recites “comprises of but is not limited to”; this is interpreted as an open-ended recitation. Special mention is made because of the unconventional phrase of “comprises of”. Per MPEP 2111.03, a commonly understood open-ended 
Claim 20 recites “said spool comprised magnetically permeable materials”. The instant disclosure does not use the term “magnetically permeable materials”. Instant specification p. 7 last paragraph describes “permanent magnets 310 and 310’ are embedded…into spool 132”; thus, the recited term “magnetically permeable materials” will be interpreted as equivalent to “permanent magnets”. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following are a list of the recited “means for” language and their corresponding interpretations under 35 U.S.C. 112(f); for brevity, the “means for” language and their interpretation from the previous office action will not be repeated here; see previous office action for those terms.
“means for the retractable cord to wirelessly transmit and receive Radio Frequency signals and to wirelessly transmit electrical power” in claim 11; interpreted from instant specification p. 6 paragraphs 2-3; p. 7 paragraph 2; and instant Fig. 1, embedded wire 131; as recite in instant claim 11, the structure is “retractable cord is embedded with a conductive material”. 
“means for said data and signal processor to communicate with the pushbutton” in claim 17; interpreted from instant specification p. 5 paragraph 2 “Signal and data processor 122 communicates with plurality of user’s interfaces such as…emergency pushbutton 194” and instant specification p. 7 paragraph 1 “Operation of all electronic modules and sensors is supported by data and power harness 220 that connects all internal modules and components which are dependent on electrical power 
“means for said data and signal processor to monitor and control an amount of power delivered from the electrical generator to the internal rechargeable battery” in claim 18; no support for this recitation is found in the instant disclosure, see 112 new matter rejection of claim 18 below.
“means for connecting said internal rechargeable battery and said data and data and signal processor to monitor and distribute electrical power and acquired data to an external device” in claim 19; interpreted from instant specification p. 5 last paragraph “This embodiment also shows connector 120 to transfer electrical power from and data outside. Connector 120 is used to recharge outside devices by getting power from energy storage element 124 and data communicating between processor module 122 and external devices. Possible implementation of such connector is USB or Lightning connector.”
“means for the windings of wires to form a magnetic field for the electrical power generator’s stator” in claim 21; no support for this recitation is found in the instant disclosure, see 112 new matter rejection of claim 21 below.

Claim Objections
Claims 2, 17, 20-21 is/are objected to because of the following informalities:  
Claim 2 recites in line 2 “the at least one of biometric sensors”; this is grammatically incorrect and a suggested edit is “the at least one [[of]] biometric 
Claim 2 recites in line 3 “the at least one biometric sensors”; this is grammatically incorrect and a suggested edit is “the at least one biometric sensor[[s]]”; note that claim 1 line 14 recites “at least one biometric sensor” (singular use of “sensor” and not plural).
Claim 17 ends with a semicolon and not a period. The claim(s) must be in one sentence form only.
Claim 20 recites “spool comprised magnetically permeable materials”; this is grammatically incorrect and a suggested edit is “spool comprising magnetically permeable materials”. 
Claim 21 recites “Health Monito” in line 2; this is a misspelling and should be “Health Monitor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 10, 18, 21-23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites “controlling by the data and signal processor the exchange of power from said energy storage element to the wireless power transmitter”; however, no support could be found in the instant disclosure for this recited feature. Therefore, this is new matter.
Claim 18 recites “means for said data and signal processor to monitor and control an amount of power delivered from the electrical generator to the internal rechargeable battery”; however, no support could be found in the instant disclosure for this recited feature. Specifically, the feature of “control an amount of power delivered” could not be found. Therefore, this is new matter.
Claim 21 recites “whereas wires windings are molded into said pet leash housing”; however, no support could be found in the instant disclosure for the recited “molded”. Therefore, this is new matter.
Claim 21 recites “means for the windings of wires to form a magnetic field for the electrical power generator’s stator”; however, no support could be found in the instant disclosure for the recited elements. Instant specification p. 7 last paragraph describes the use of permanent magnets with conductive windings or coils but no description of a this is new matter.
Claim 22 recites “whereby the person’s condition and amount of physical activity are determined by processing the signals and the Global Position System data”. These features are not found in the originally filed disclosure (see previous nonfinal’s 112a new matter rejection of claim 14 for more detail). A review of the instant specification shows the closest support is found in p. 8 paragraph 1 (corresponding to PGPUB [0025]) (emphasis added):
FIG. 4 shows embodiment of front end signal and data processing module. Electrocardiogram electrode 230 is used as an example of biometric sensor to demonstrate operation of front-end signal and data processing module 210.  A signal from biometric sensor is acquired and amplified by amplifier 410.  The signal is passed to frequency conversion module 420 that increase signal-to-noise ratio by attenuating frequency components outside of biosensor signal bandwidth.  Then signal from frequency conversion module 420 is passed to Analog-to-Digital Converter 430 that converts signal that was originated by electrocardiogram electrode 230 to digital data suitable for processor 122. Signal and data processor 122, through mutually acceptable protocol 422, controls data exchange between itself, Analog-to-Digital converter 430 and all electronic modules.  Such mutually acceptable protocols can be but not limited to: 1-Wire interface, I2C interface, SPI interface, parallel interface. Communication bus of mutually acceptable protocols 422 is delivered through data and power harness 220.  In addition, signal and data processor 122 monitors energy storage element 246 in order to measure through time the amount and profile of generated electrical power.  Because the amount of the generated energy correlates with a behavior of an individual holding the device handle 150 and a behavior of a pet attached to the device leash cord 130, the information of the pet activity can be deduced.

However, no mention of GPS is found in this paragraph description and thus this does not support processing GPS data to determine a person’s condition and amount of physical activity. Therefore, this is new matter. Applicant’s remarks on p. 16-17 have as filed adequately described the recited claim.
Claim 23 recites “whereby the pet’s condition and amount of the pet’s physical activity are determined by processing the amount and profile of the generated power and the Global Position System data”. These features are not found in the originally filed disclosure (see previous nonfinal’s 112a new matter rejection of claim 14 for more detail). A review of the instant specification shows the closest support is found in p. 8 paragraph 1 (corresponding to PGPUB [0025]) (emphasis added):
FIG. 4 shows embodiment of front end signal and data processing module. Electrocardiogram electrode 230 is used as an example of biometric sensor to demonstrate operation of front-end signal and data processing module 210.  A signal from biometric sensor is acquired and amplified by amplifier 410.  The signal is passed to frequency conversion module 420 that increase signal-to-noise ratio by attenuating frequency components outside of biosensor signal bandwidth.  Then signal from frequency conversion module 420 is passed to Analog-to-Digital Converter 430 that converts signal that was originated by electrocardiogram electrode 230 to digital data suitable for processor 122. Signal and data processor 122, through mutually acceptable protocol 422, controls data exchange between itself, Analog-to-Digital converter 430 and all electronic modules.  Such mutually acceptable protocols can be but not limited to: 1-Wire interface, I2C interface, SPI interface, parallel interface. Communication bus of mutually acceptable protocols 422 is delivered through data and power harness 220.  In addition, signal and data processor 122 monitors energy storage element 246 in order to measure through time the amount and profile of generated electrical power.  Because the amount of the generated energy correlates with a behavior of an individual holding the device handle 150 and a behavior of a pet attached to the device leash cord 130, the information of the pet activity can be deduced.

However, no mention of GPS is found in this paragraph description and thus this does not support processing GPS data to determine a pet’s condition and amount of the pet’s physical activity. Therefore, this is new matter. Applicant’s remarks on p. 16-17 as filed adequately described the recited claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 10-11, 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and its dependent claims, claim 1 recites the limitation "said pet leash case" in line 3.  There is insufficient antecedent basis for this limitation in the claim. A “pet leash case” has not been previously recited in the claim. Note that “said pet leash case” is then further recited in lines 6-7 and 14-15 of instant claim 1. A suggested edit is to introduce this element such as “ a pet leash case” in line 3. Anytime there is “the” or “said” in front of an element/recitation/term, it is supposed to refer back to an element that was previously introduced. The element is first introduced with the article “a”; e.g. “a pet leash case”. Later recitations of “the pet leash case” or “said pet leash case” then refer back to this “pet leash case”. 
Claim 2 recites the limitation "the pet leash holder" in lines 23-24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the pet leash holder" in lines 26-27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "all biometric sensors" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 1 recites “at least one biometric sensor” in line 14.
Claim 3 recites the limitation "all internal modules and components" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said at least one wireless communication device" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 4 line 3 recites “at least one wireless communicational device”; “communicational” as opposed to “communication”.
Claim 10 recites the limitation "said energy storage element" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "internal rechargeable battery" in lines 2 and 4.  It is unclear and thus indefinite as to whether this is the same or different than claim 1 line 6’s recitation of “a rechargeable power storage element”.
Claim 19 recites the limitation "said internal rechargeable battery" in line 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear and thus indefinite as to whether this is the same or different than claim 1 line 6’s recitation of “a rechargeable power storage element”.
Claim 21 recites the limitation “said pet leash housing” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “the windings of wires” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “the electrical power generator’s stator” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “said Multifunctional Health Monito” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Does Applicant mean “said Multifunctional Health Monitor of claim 1”?
Claim 22 recites the limitation “the data and signal processor” in lines 3 and 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the at least one biometric sensor” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “said pet leash” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “said Global Position System” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “said Multifunctional Health Monitor” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Does Applicant mean “said Multifunctional Health Monitor of claim 1”?
Claim 23 recites the limitation “the data and signal processor” in lines 3 and 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “said electrical power generator” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “said Global Position System” in line 5. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner (US 20080173257 A1; 7/24/2008; cited in previous office action) in view of Stern (US 20080223308 A1; 9/18/2008; cited in previous office action) and further in view of Oppenheimer (US 20140089243 A1; 3/27/2014; cited in previous office action).
Regarding claim 1, Steiner teaches a Multifunctional Health Monitor comprising:
a pet leash with a retractable cord ([0021]; [0044]; [0051]);
the pet leash case with an opening for passing the retractable cord (Fig. 1, 106; Fig. 1a);
a spool for storing said retractable cord (Fig. 1a, 105);
a signal and data processor mounted inside said pet leash case ([0054] “programmable logic device…”);

Steiner does not teach the spool mechanically coupled with a rotor of the electrical generator. However, Stern teaches in the same field of endeavor (Abstract; Fig. 1) the spool mechanically coupled with a rotor of the electrical generator (Fig. 2; [0044]; [0063]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Steiner and Oppenheimer to include this feature of Stern because this enables the device to always recharge itself upon use ([0069]; [0003]). Note that this is similar to Steiner’s teaching of a generator ([0085]) but is an improvement because the user does not have to crank to charge before their walk.
The combination of Steiner and Stern teaches means for said electrical generator to produce and to deliver generated electrical power to the rechargeable power storage element (Steiner [0085]; Stern [0023]; [0069]);
means for supplying the electrical power from the rechargeable power storage element to the signal and data processor (Steiner [0085]);
at least one biometric sensor mounted inside said pet leash case or on the surface of said pet leash case (Steiner [0087] “The alarm can also be configured with an optional "dead man" switch function in the one-handed grip such that if the user's hand is separated from the grip for a period of time (e.g., 15 seconds, so as to permit the user to switch hands, etc. without actuating the alarm), the alarm will activate.  This functionality is accomplished in one embodiment via an IR or heat sensor, which detects when the grip is being held by a human.”).

The combination of Steiner, Stern, and Oppenheimer teaches whereby the electrical generator converts the kinetic energy of a moving pet, connected to the retractable cord, to electrical energy (Stern Fig. 2; [0003] “movement of the pet leash”; [0017]; [0036]-[0039]; [0063] “generating an electrical current upon rotation of the spool 32 relative to the leash housing”) that powers the signal and data processor for processing the at least one biometric sensor’s data acquired from a person holding said pet leash (Steiner [0085]; Oppenheimer Fig. 2A; Stern [0068]-[0069]; the combination teaches generating electricity via the leash movement to power electrical devices in the leash handle which includes a processor and biometric sensors as explained above).
Regarding claim 2, the combination of Steiner, Stern, and Oppenheimer teaches whereas the at least one of biometric sensors comprises of but is not limited to the following types of the at least one biometric sensors:

a type of biometric sensor for converting physical properties of mechanical pressure into electrical signals;
a type of biometric sensor for converting physical properties of mechanical displacements into electrical signals;
a type of biometric sensor for converting physical properties of an electromagnetic field into electrical signals (Oppenheimer Fig. 2D, biometrics 282.B and Sensors 210; [2543]; [2753]-[2754]);
a type of biometric sensor for converting temperature into an electrical signal (Steiner [0087] “IR or heat sensor”);
a type of biometric sensor for converting physical properties of acceleration into an electrical signal;
a type of biometric sensor for converting Galvanic Skin Response of a human body into an electrical signal;
a type of biometric sensor for converting capacitance variations of a human body into electrical signals;
a type of biometric sensor for converting resistance variations of a human body into electrical signals;
a type of biometric sensor comprising at least one pair of an electromagnetic frequency transmitter and an electromagnetic frequency receiver for under skin penetration of the pet leash holder;

Regarding claim 3, in the combination of Steiner, Stern, and Oppenheimer, Oppenheimer (relied upon for means to acquire biometric data…between…processor and…biometric sensor) teaches means for the data and signal processor to communicate with all biometric sensors, and all internal modules and components that are using electrical power and data exchange (Fig. 2A; [0027]); note that Oppenheimer teaches that the device uses biometric sensing ([1052]; [2753]-[2754]).
Regarding claim 4, the combination of Steiner, Stern, and Oppenheimer teaches at least one wireless communicational device (Steiner [0104]);
means for said data and signal processor to communicate with said at least one wireless communication device (Oppenheimer Fig. 2A, processor 204 and remote communications transceiver(s) 240).
Regarding claim 5, the combination of Steiner, Stern, and Oppenheimer teaches a Global Positioning System and means for said data and signal processor to exchange data with said Global Positioning System (Steiner [0102]-[0103]; Oppenheimer [0852]; Fig. 2A, Processor 204, Location 210.L).
Regarding claim 7, the combination of Steiner, Stern, and Oppenheimer teaches a microphone (Oppenheimer [0833] “microphone”), a speakerphone (Oppenheimer [0925] “speaker”; [1061] “speaker”; [2911] “speaker”; Fig. 2A Local Signaling 230.A; Fig. 3E, local signaling 230), a touch-sensitive display (Oppenheimer 
means for said data and signal processor to communicate with the microphone, the speakerphone, the touch-sensitive display, and the camera (Oppenheimer Fig. 2A; [0019]; [0027]).
Regarding claim 17, the combination of Steiner, Stern, and Oppenheimer teaches a pushbutton (Steiner Fig. 1e, 114, 116; [0077] “button”; [0087]);
means for said data and signal processor to communicate with the pushbutton (Oppenheimer Fig. 2A; [0027]; [1051]-[1052]).
Regarding claim 18, the combination of Steiner, Stern, and Oppenheimer teaches an internal rechargeable battery (Steiner [0080]; [0085]);
means for said data and signal processor to monitor and control an amount of power delivered from the electrical generator to the internal rechargeable battery (Oppenheimer Fig. 2A; Fig. 13B; [0027]; [1040]).
Regarding claim 19, the combination of Steiner, Stern, and Oppenheimer teaches a power and data connector (Oppenheimer Fig. 2A; Fig. 13B);
means for connecting said internal rechargeable battery and said data and signal processor to monitor and distribute electrical power and acquired data to an external device (Oppenheimer Fig. 2A; Fig. 13B).
Regarding claim 20, the combination of Steiner, Stern, and Oppenheimer teaches whereas said spool comprised magnetically permeable materials (Stern Fig. 2, 44).
Regarding claim 21, the combination of Steiner, Stern, and Oppenheimer teaches whereas wires windings are molded into said pet leash housing (Stern Fig. 2, 42);
means for the windings of wires to form a magnetic field of the electrical power generator’s stator (Stern Fig. 2; see MPEP 2113 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner, Stern, and Oppenheimer as applied to claim 1 above, and further in view of Alghazi (US 20170172462 A1; Filed 6/24/2015; cited in previous office action).
Regarding claim 10, the combination of Steiner, Oppenheimer, and Stern does not teach a wireless power transmitter;
means for supplying power to the wireless power transmitter and controlling by the data and signal processor the exchange of power from said energy storage element to the wireless power transmitter.
However, Alghazi teaches biometric sensing via sensors placed in various form factors to be hand held (Abstract; Fig. 1B-1F) which is in the same field of endeavor, 
a wireless power transmitter ([0134]-[0135]);

Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Steiner, Oppenheimer, and Stern to include wireless charging as taught by Alghazi because this enables ease of use of charging the device “without connecting or attaching any wires” ([0135]).
The combination of Steiner, Oppenheimer, Stern, and Alghazi teaches controlling by the data and signal processor the exchange of power from said energy storage element to the wireless power transmitter (Oppenheimer Fig. 2A; [0027]; Alghazi [0134]-[0135]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792